Title: To Thomas Jefferson from Tench Coxe, 19 September 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Sept. 19. 1793.
 
I learn from the gentlemen in my office that two hundred Sea letters have been sent thither. They were accompanied by a Note from Mr. Bankson. Immediate Measures were taken for their distribution among the Collectors, for which purpose I presume they were sent. Any others which shall be received will also receive immediate Attention. I have the honor to be with great respect, Sir, yr. mo. obedt. Servant

Tench Coxe

